Per Curiam:
The order appealed from should be modified by directing that the matter be sent back to the referee to determine the amount of the disbursements and commissions of the receiver Maas; and that on the coming in and confirmation of that report the plaintiff pay to the receiver the amount of such commissions and disbursements so found. As so modified the order should be affirmed, with ten dollars costs and disbursements to the appellant Maas against the respondent Shubert. Present—Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to the receiver Maas against the respondent Shubert. Settle order on notice.